COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               February 26, 2015
                              No. 10-14-00262-CR
                               JOHN DAYTON BROWN
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 52[nd] District Court
                             Coryell County, Texas
                             Trial Court No. 21881
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This proceeding has been considered by the Court.  It is the judgment of this Court that the trial court's judgment signed on July 28, 2014 is affirmed.  
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.	
							PER CURIAM
							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk